Citation Nr: 1725841	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 14, 1998 for service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 1973 with the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In March 1999, the RO granted service connection for ischemic heart disease, effective August 14, 1998; the Veteran did not appeal this decision within one year following notification and new and material evidence pertaining to the effective date issue was not received within the one-year appeal period.

2. The Veteran is a Nehmer class member as it is presumed that he landed aircraft and set foot on the landmass of Vietnam during combat.

3. There is no evidence dated prior to August 14, 1998 indicating a diagnosis of ischemic heart disease.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 1998 for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, for claims for earlier effective dates, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  

II. Analysis

The Veteran seeks an earlier effective date for the grant of service connection for ischemic heart disease.  The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(3).

Once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Meaning, after a rating decision that assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd, 20 Vet. App. at 299.  Freestanding earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id. at 300.  Accordingly, when a freestanding earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Id.

In this case, the Veteran filed a claim for service connection for a heart disability in February 1979.  Medical records dated in 1978 show cardiac arrhythmia, frequent premature ventricular contractions, and runs of bigeminy related to stress.  Ischemic heart disease was not indicated.  The April 1979 VA examination report shows a history of cardiac arrhythmia from hypertension.  Ischemic heart disease was not found  The RO denied the claim in May 1979.  The Veteran did not appeal this decision.

In November 1992, the Veteran filed another claim for service connection for a heart condition.  A February 1994 VA examination report indicates that his blood pressure was elevated with a history of hypertension.  Hypertension does not constitute ischemic heart disease.  See 38 C.F.R. § 3.309(e), Note 2.  Ischemic heart disease was not found.  Additionally, a private provider noted that the Veteran had diabetes and specifically stated that he did not have complications such as coronary artery disease, a type of ischemic heart disease.  Id.  Thus, ischemic heart disease was not indicated at that time.  In August 1994, the RO granted service connection for hypertension as secondary to his service-connected diabetes mellitus, type II.  A noncompensable evaluation was assigned, effective November 12, 1992, the date VA received his claim.  The Veteran did not appeal this decision.

The Veteran had a heart attack on August 14, 1998 and in November, he filed a claim for an increased rating for his heart condition.  In March 1999, the RO changed the service-connected disability from hypertension to "ischemic heart disease, status post myocardial infarction with stent placement and with hypertension" and assigned a 100 rating for ischemic heart disease as of August 14, 1998, and a compensable rating effective December 1, 1998.  The Veteran's hypertension was not awarded a separate rating.  It appears that the RO treated this matter as an increased rating claim since the effective date for the rating for ischemic heart disease is prior to the date of claim (i.e. the date of service connection for hypertension, November 12, 1992).  At that time, August 14, 1998 was the earliest date showing a worsening of the Veteran's heart condition - i.e. a heart attack and diagnosis of ischemic heart disease.  No other records were submitted showing that ischemic heart disease manifested prior to August 14, 1998.  38 C.F.R. § 3.400.  Thus, the Veteran has had service connection for hypertension since November 1992 and ischemic heart disease since August 1998.  The Veteran did not appeal the March 1999 rating decision and it became final.

The Veteran currently seeks an effective date prior to August 1998 for service connection for ischemic heart disease.  However, since he did not appeal the March 1999 rating decision, that decision became final.  Accordingly, his current claim constitutes a freestanding earlier effective date claim, which is barred by law.

Notwithstanding the finality of the RO's March 1999 decision, an effective date prior to August 14, 1998, could be awarded if it was established that the RO made clear and unmistakable error (CUE) in assigning that date.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  It is recognized that, although any claim of CUE must be pled with specificity, there is a duty to give a sympathetic reading to pleadings of pro se motions.  See Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  However, even sympathetically reading the pleadings in this case, the Veteran has not thus far filed a claim of CUE.

The Veteran has also raised the issue of entitlement to an earlier effective date based on the class action of Nehmer v. United States Department of Veterans Affairs and the special rules for effective dates for the grant of presumptive service connection based on herbicide exposure.  See 38 C.F.R. § 3.816.

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including an ischemic heart disease.  Ischemic heart disease includes acute, subacute, and old myocardial infarction; arteriosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  The term ischemic heart disease does not include hypertension, peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 30309(e), Note 2.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the record reflects that the Veteran served as a pilot during combat while stationed in Thailand during the Vietnam War and has had a diagnosis of ischemic heart disease since August 1998.  Regarding exposure to herbicides, the Veteran submitted personal statements indicating that he landed a plane on the landmass of the Republic of Vietnam and a buddy statement from D.W.R., who served in the Veteran's squadron, also attesting to the Veteran's presence in the Republic of Vietnam.  He also submitted a MACV Form 439-R showing orders to the Republic of Vietnam.  In light of the statements, personnel record, and his combat status, the Board finds there is satisfactory evidence that the Veteran set foot on land in the Republic of Vietnam.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  The Board acknowledges that the RO already conceded herbicide exposure in a December 2001 rating decision, wherein the RO afforded the Veteran the benefit of the doubt and granted service connection for prostate cancer based on his presumed exposure to herbicides while flying missions during the Vietnam War.  Accordingly, the Veteran is a Nehmer class member.

In addition to being a class member, his claim for disability compensation was pending between May 3, 1989 and August 31, 2010, the date on which the regulation became effective that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides.  Given this, pursuant to 38 C.F.R. § 3.816(c)(2), the effective date of the award of service connection will be the later of the date such claim was received by VA or the date the disability arose.

Unfortunately, the Nehmer provisions do not provide for an effective date earlier than August 14, 1998.  38 C.F.R. § 3.816(c)(2).  Here, the Veteran filed claims related to his heart in November 1992 and November 1998; however, ischemic heart disease was not diagnosed until August 14, 1998.  Since the effective date is the later of the date of claim or the date the disability arose, August 14, 1998 is the earliest available effective date under Nehmer.

The Board has considered the Veteran's statements; however, as a lay person, he is not competent to opine on matters involving complex medical questions and/or diagnoses.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Ischemic heart disease is not a disease that can be readily observed by laypersons.  Medical testing and expertise is required to identify the disability and its symptoms.  As a layperson, and in light of his history of heart complications other than ischemic heart disease, the Veteran is not competent to identify the onset of his ischemic heart disease or attribute any symptom to a specific diagnosis of the heart or cardiovascular system.

Consequently, the earliest possible effective date for the grant of service connection for ischemic heart disease under the law is August 14, 1998, the date entitlement arose.  Accordingly, the Veteran's claim for an earlier effective date for the award of service connection for ischemic heart disease must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran is advised that if he wishes to seek revision of a prior decision on the grounds of CUE, he should so notify the RO in writing, keeping in mind the requirement that the motion must be pled with specificity.


ORDER

The appeal is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


